This opinion will be unpublished and
                        may not be cited except as provided by
                        Minn. Stat. § 480A.08, subd. 3 (2014).

                             STATE OF MINNESOTA
                             IN COURT OF APPEALS
                                   A15-0588

                               Deborah A. Lindamood,
                                      Relator,

                                         vs.

                     Volunteer Services of Carlton County, Inc.,
                                    Respondent,

               Department of Employment and Economic Development,
                                   Respondent.

                              Filed December 28, 2015
                                     Affirmed
                                  Halbrooks, Judge


               Department of Employment and Economic Development
                               File No. 32983511-3

Deborah A. Lindamood, Brookston, Minnesota (pro se relator)

Michele L. Miller, Johnson, Killen & Seiler P.A., Duluth, Minnesota (for respondent
Volunteer Services of Carlton County, Inc.)

Lee B. Nelson, Timothy C. Schepers, Minnesota Department of Employment and
Economic Development, St. Paul, Minnesota (for respondent Department of Employment
and Economic Development)

      Considered and decided by Halbrooks, Presiding Judge; Reyes, Judge; and

Klaphake, Judge.



 Retired judge of the Minnesota Court of Appeals, serving by appointment pursuant to
Minn. Const. art. VI, § 10.
                         UNPUBLISHED OPINION

HALBROOKS, Judge

       Relator challenges the determination by an unemployment-law judge (ULJ) that

she is ineligible for unemployment benefits because she was discharged for employment

misconduct. We affirm.

                                        FACTS

       From April 1, 2002, through October 9, 2014, relator Deborah A. Lindamood was

employed as a program director by respondent Volunteer Services of Carlton County,

Inc. (VSCCI). VSCCI is a nonprofit organization that uses dedicated volunteers to secure

and distribute food, clothing, and assistance to people in need in Carlton, Aitkin, and

southern St. Louis counties.     VSCCI also pays a number of non-volunteer certified

nursing assistants (CNAs). VSCCI receives a number of governmental grants and must

submit quarterly reports to account for the use of grant monies. Reported volunteer hours

are treated as “in-kind” dollars to be matched by grants. Because of this, misreporting

hours could have significant repercussions on VSCCI’s operations by potentially causing

the organization to lose its funding.

       Lindamood’s duties included maintaining records and gathering information for

the reports to grantors. This work involved reviewing and signing volunteer timesheets

and tallying the volunteer hours to be included in the quarterly grant reports. Questions

about timesheet accuracy first arose in late 2013, when Lindamood was on medical leave.

Jill Hatfield, VSCCI’s chief executive officer, temporarily took over some of

Lindamood’s duties and discovered that the hours worked by CNAs were being counted


                                           2
as volunteer hours. Hatfield confronted Lindamood when she returned from medical

leave in December 2013, and Lindamood assured her that any mistakes were inadvertent

and that she had stopped including the CNAs’ hours in the reports in November 2013.

       In August 2014, the Minnesota Attorney General’s Office (the AGO) contacted

VSCCI and requested records pertaining to the organization’s operations. Three VSCCI

employees who were preparing material in response to the AGO’s request contacted

Hatfield and reported that they had found numerous mistakes on timesheets approved by

Lindamood. Hatfield testified that she decided to investigate further and compared the

next quarterly reports against Lindamood’s timesheets. Again, they reflected incorrect

volunteer-hour reporting.   Despite Lindamood’s assertion that mistakes were simple

clerical errors, Hatfield concluded that the incorrect reporting could not be dismissed as

such because of their previous conversations.

       Hatfield terminated Lindamood’s employment on October 9, 2014, for grant-

reporting fraud. According to Hatfield, after she explained the reason for the termination,

Lindamood advised her that she could not be fired because she had been the

whistleblower to the AGO. Hatfield nevertheless terminated her employment, claiming

that she did not know until then that Lindamood was the person responsible for the

AGO’s investigation.

       Lindamood applied for unemployment benefits and was determined to be eligible.

VSCCI appealed, and the ULJ held a hearing at which Lindamood and Hatfield testified.

The ULJ concluded that Lindamood was discharged for employee misconduct and is

ineligible for benefits. Lindamood filed a request for reconsideration, and the ULJ


                                            3
affirmed the decision, noting that Lindamood repeated arguments that she previously

asserted and presented irrelevant evidence. Lindamood appeals by writ of certiorari.

                                     DECISION

       Lindamood argues that, although she made mistakes, those mistakes did not

amount to misconduct. She further asserts that the ULJ failed to take into account her

alleged status as a whistleblower when determining that she was properly discharged for

misconduct.

       We review a ULJ’s decision to determine whether a party’s substantial rights were

prejudiced because the decision is “(1) in violation of constitutional provisions; (2) in

excess of the statutory authority or jurisdiction of the department; (3) made upon

unlawful procedure; (4) affected by other error of law; (5) unsupported by substantial

evidence in view of the entire record as submitted; or (6) arbitrary or capricious.” Minn.

Stat. § 268.105, subd. 7(d) (Supp. 2015).         An employee who is discharged for

employment misconduct is ineligible for unemployment benefits. Minn. Stat. § 268.095,

subd. 4(1) (2014).

       “Employment misconduct means any intentional, negligent, or indifferent conduct,

on the job or off the job that displays clearly: (1) a serious violation of the standards of

behavior the employer has the right to reasonably expect of the employee; or (2) a

substantial lack of concern for the employment.” Id., subd. 6(a) (2014). Whether an

employee committed employment misconduct presents a mixed question of law and fact.

Peterson v. Nw. Airlines Inc., 753 N.W.2d 771, 774 (Minn. App. 2008), review denied

(Minn. Oct. 1, 2008). Whether an employee committed a particular act is a question of


                                             4
fact, which this court reviews “in the light most favorable to the [ULJ’s] decision.” Id.

Whether that act constitutes employment misconduct is a question of law, which this

court reviews de novo. Stagg v. Vintage Place Inc., 796 N.W.2d 312, 315 (Minn. 2011).

       We note at the outset that there is no dispute that volunteer hours were improperly

recorded. Because VSCCI’s funding depended on accurate reporting, it was crucial that

only the hours of volunteers be counted in the quarterly reports. The ULJ found that

Hatfield counseled Lindamood on December 13, 2013, when Hatfield first discovered

that the hours worked by CNAs were included in the volunteer hours in Lindamood’s

reports. But even after Lindamood was warned against improperly including these non-

volunteer hours in the reports, Hatfield testified that it occurred again. Hatfield stated

that she tallied at least 39 timesheets that incorrectly included CNAs’ hours in the reports.

Lindamood contends that she “may have, in good faith, committed mistakes,” but that

“mistakes are not misconduct.”       She adds that “[s]he never displayed the type of

intentional negligent or indifferent conduct which would display a clearly serious

violation of the standards of behavior an employer had the right to reasonably expect.”

But the ULJ concluded that “[m]isreporting hours could have serious negative impacts on

those grants, especially in light of the Attorney General’s investigation into [VSCCI]”

and noted that “Lindamood’s reporting of volunteer hours to Hatfield as volunteer hours

was a serious violation of the employer’s reasonable standards.”

       Lindamood argues that she was discharged in retaliation after Hatfield discovered

that she was a whistleblower to the AGO. In order to determine whether Lindamood was

discharged because she was the whistleblower, the ULJ had to make a credibility


                                             5
determination. This court defers to the ULJ’s credibility determinations when (1) the

ULJ sets forth a valid reason for crediting or discrediting testimony that may significantly

affect the ultimate decision and (2) substantial evidence supports the determinations.

Ywswf v. Teleplan Wireless Servs., Inc., 726 N.W.2d 525, 529, 532 (Minn. App. 2007);

see also Minn. Stat. § 268.105, subd. 1a(a) (2014) (providing that the ULJ “must set out

the reason for crediting or discrediting that testimony” when the witness’s credibility “has

a significant effect on the outcome of the decision”).

       The ULJ determined that Lindamood’s assertion that she was discharged for being

a whistleblower was not supported by the record. Hatfield testified that while she knew

that someone had contacted the AGO, she assumed it was a disgruntled former member

of the board of directors and that she did not learn that it was Lindamood until after she

had terminated her employment. The ULJ found credible Hatfield’s testimony that she

was not aware of Lindamood’s role in the matter prior to the discharge conversation,

stating that “[b]ecause of the detail Hatfield offered regarding her initial suspicions,

Hatfield’s testimony that she did not know Deborah Lindamood contacted the Attorney

General is credible.” The ULJ found no facts to support Lindamood’s claim and instead

found it “more likely, as the employer asserts, that Deborah Lindamood was discharged

for allowing multiple employees to report hours worked as volunteer hours, despite

having been warned against the same in December 2013.”




                                             6
       The ULJ’s finding that Lindamood incorrectly counted CNAs’ hours as volunteer

hours on multiple timesheets is supported by the evidence, and the ULJ’s determination

that the conduct constitutes misconduct is not error.

       Affirmed.




                                             7